

Exhibit 10.14
FREEPORT-McMoRan INC.
DIRECTOR COMPENSATION
(as of July 1, 2019)


Cash Compensation


Each non-management director will receive, as applicable:


•
an annual fee of $125,000 for serving on the Board;

•
an annual fee of $25,000 for serving as Chair of the Audit Committee, $20,000
for serving as Chair of the Compensation Committee and $15,000 for serving as
Chair of any other principal committee of the Board (Corporate Responsibility
and Nominating and Corporate Governance); and

•
an annual fee of $50,000 for serving as non-executive Chairman, which fee is
required to be paid 100% in an equivalent number of shares of common stock.



Each director also receives reimbursement for reasonable out-of-pocket expenses
incurred in attending board and committee meetings.


Equity-Based Compensation


Non-management directors currently receive annual equity awards payable solely
in restricted stock units, or RSUs, with the number of RSUs granted determined
by dividing $170,000 by the closing sale price of our common stock on June 1st,
the grant date, or the previous trading day if no sales occur on that date, and
rounding down to the nearest hundred shares. The RSUs vest in one installment on
the first anniversary of the grant date. Each RSU entitles the director to
receive one share of our common stock upon vesting. Dividend equivalents are
accrued on the RSUs on the same basis as dividends are paid on our common stock
and include market rate interest. The dividend equivalents are only paid upon
vesting of the RSUs. In addition, in connection with an initial election to the
board other than at an annual meeting, a director may receive a pro rata equity
grant.


Stock Purchase Elections; Deferrals


Non-management directors may elect to exchange all or a portion of their annual
fee for an equivalent number of shares of our common stock on the payment date,
based on the fair market value of our common stock on the date preceding the
payment date.


Non-management directors may elect to defer all or a portion of their annual
fee, and such deferred amounts will accrue interest at a rate equal to the prime
commercial lending rate announced from time to time by JPMorgan Chase
(compounded quarterly), and shall be paid out at such time or times as directed
by the director. Non-management directors may also elect to defer receipt of
their vested RSUs.


Frozen and Terminated Retirement Plan


We previously adopted a retirement plan for the benefit of certain of our
non-management directors who reach age 65. In April 2008, the Board amended the
plan to freeze the maximum annual benefit at $40,000, except as provided below,
and to terminate the plan for future directors. Under the retirement plan, an
eligible director will be entitled to an annual benefit up to a maximum of
$40,000, depending on the number of years the retiree served as a non-management
director for us or our predecessors. The benefit is payable from the date of
retirement until the retiree’s death. Each eligible director who was also a
director of our former parent and who did not retire from that board of
directors, will receive upon retirement from our board an additional annual
benefit of $20,000, which is also payable from the date of retirement until the
retiree’s death. This additional benefit is not subject to the $40,000 maximum
annual benefit described above.





